                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

STEPHEN BEIGHTLER,
                                               CASE NO. 2:19-CV-2329
       Plaintiff,                              JUDGE SARAH D. MORRISON
                                               Chief Magistrate Judge Elizabeth P. Deavers
       v.

OHIO HEALTH,

       Defendant.

                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Exempt Collection (ECF No. 9),

which the Court construes as an objection to the Report and Recommendation (R&R) issued by

the United States Magistrate Judge on July 24, 2019 (ECF No. 7).

       Plaintiff’s objection only encompasses the Magistrate Judge’s determination that his

inmate trust account be garnished in accord with 28 U.S.C. § 1915. (ECF No. 9.) Plaintiff relies

on O.R.C. § 2329.66(A)(3) to argue that he should be exempted from paying the filing fee as

described in 28 U.S.C. § 1915(b). (ECF No. 9.) Section 2329.66 does not apply. It exempts

particular property only from “execution, garnishment, attachment, or sale to satisfy a judgment

or order . . . .” Ohio Rev. Code Ann. § 2329.66 (West 2019). However, there has been no

“judgment” or “order” to be “satisf[ied].” The amount Plaintiff is required to pay is a filing fee

necessary to bring the “civil action” that he has brought. See 28 U.S.C. § 1915(b)(1) (2018). He

must pay this fee in order to file the case at all, which is a necessary prerequisite to the issuance

of any judgment or order. The objection is OVERRULED, and the Court AFFIRMS the

Magistrate Judge’s determination that Plaintiff be required to pay the filing fee in accordance

with § 1915(b). (ECF No. 7, at 1–2.)
        Turning to the substance of Plaintiff’s Complaint, because the time for objections to the

R&R has long since passed without any other objections, the Court ADOPTS the R&R, but only

as it pertains to the Magistrate Judge’s finding that the Court lacks subject matter jurisdiction to

consider this lawsuit. If the Court lacks subject matter jurisdiction, it lacks any authority to hear

the case. Thornton v. S.W. Detroit Hosp., 895 F.2d 1131, 1133 (6th Cir. 1990). As a result, the

Court lacks the authority to consider any other issues in the matter beyond the issue of subject

matter jurisdiction. The Court thus ADOPTS only the portion of the R&R explaining why this

Court lacks subject matter jurisdiction. The case is DISMISSED without prejudice for lack of

subject matter jurisdiction.

        The Court also takes note of Plaintiff’s frivolous request for relief. (ECF No. 9

(requesting that the Court order Ohio Health to change its name to “European Alternative

Health” and to change the names of its various hospitals).) Plaintiff should be advised that he is

required to comply with Rule 11 of the Federal Rules of Civil Procedure, which requires an

unrepresented party to certify that all pleadings presented to a court not be “presented for any

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

litigation . . . .” Fed. R. Civ. P. 11(b)(1). Should Plaintiff violate this rule in the future, he may be

subject to an “appropriate sanction,” which may include a monetary penalty. Id. 11(c). He is not

entitled to make a mockery of the justice system.

        IT IS SO ORDERED.

                                                        /s/ Sarah D. Morrison
                                                        SARAH D. MORRISON
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
